Title: To Benjamin Franklin from John Fottrell, 29 October 1781
From: Fottrell, John
To: Franklin, Benjamin


Sir
Ostend 29th. October 1781
I seize with pleasure the opportunity, which the Inclosed Letter of Mr Wm. Robeson affords me, of having the honour to write your Excellency; and at Same time take the Liberty to acquaint you, of my Intention to fitt out a fast Sailing vessell for Some port of the united provinces of North America, Loaded with Such articles as I Can Learn will make the Best returns.
If your Excellency would be pleased to favour me with his advice, (pr. Mr Guillaume DeClerck Bearer hereof) what port and what articles would Best Suit at present Venturing in America; I Should be under the Greatest obligation.
I apprehend But Little Danger, in this Voyage, as the Vessell I intend for it, is remarkable for an Extraordinary fine Sailer.—
I have the honour to be with the Greatest respect Your Excellency’s most obedient and most humble Servant
John Fottrell
